Citation Nr: 0712238	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-22 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran filed a timely appeal to the RO's April 
2003 rating decision.


REPRESENTATION

Appellant represented by:	Georgianne F. Bollinger, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2004, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in July 2005.   

The Board notes that the veteran's original claim was for 
service connection for post traumatic stress disorder (PTSD).  
The RO issued a January 2002 rating decision in which it 
granted service connection and assigned a noncompensable 
rating.  A notice of disagreement was received in May 2002, a 
statement of the case was issued in September 2002, and a 
substantive appeal was received in November 2002.  The 
veteran underwent a VA psychiatric examination in April 2003.  
The RO issued an April 2003 rating decision in which it 
increased the veteran's rating to 30 percent effective July 
27, 2000 (the date of receipt of the claim).  The RO sent the 
veteran an appeal response form, which the veteran completed 
in May 2003 by checking the box that stated "I consider my 
appeal satisfied and do not wish to continue my appeal." 

As discussed in greater detail below, the veteran filed a 
timely notice of disagreement in response to the RO's April 
2003 rating decision to increase the veteran's PTSD rating to 
30%.  The Board notes that the RO has not issued a statement 
of the case in regards to this issue.  Thus the Board must 
remand this issue so that the RO can send the veteran a 
statement of the case, and to give him an opportunity to 
perfect an appeal of the issue such by thereafter filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
238 (1999).  The issue is therefore being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
his part.




FINDINGS OF FACT

1.  By rating decision in January 2002, the RO granted 
service connection for PTSD and assigned a noncompensable 
rating; the veteran filed a timely notice of disagreement to 
initiate an appeal and filed a timely substantive appeal to 
complete and appeal. 

2.  By rating decision in April 2003, the RO increased the 
rating for PTSD to 30 percent; the veteran subsequently 
effectively withdrew his appeal from the January 2002 rating 
decision. 

3.  In April 2004, within one year of notification of the 
April 2003 rating decision, the veteran filed a timely notice 
of disagreement. 


CONCLUSION OF LAW

By means of an April 2004 notice of disagreement, the veteran 
has initiated an appeal from the April 2003 rating decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.201, 
20.300, 20.302(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timelines of Appeal

Whether a notice of disagreement has been filed on time is an 
appealable issue.  38 C.F.R. §§ 19.34, 20.101(c).  If a 
claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  The notice of 
disagreement and substantive appeal must be filed with the 
Department of Veterans Affairs office from which the claimant 
received notice of the determination being appealed (RO).  38 
C.F.R. § 20.300.

A claimant, or his or her representative, must file a notice 
of disagreement with a determination by the agency of 
original jurisdiction (RO) within one year from the date that 
that agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).

As noted in the introduction, the veteran effectively 
initiated and completed an appeal from the January 2002 
rating decision which granted service connection for PTSD, 
but assigned a noncompensable rating.  The RO, during the 
course of that appeal, granted an increased disability rating 
for PTSD (from noncompensable to 30%) by rating decision 
dated April 28, 2003.  In a written communication dated May 
2, 2003, the veteran indicated that he considered his appeal 
satisfied and did not wish to continue his appeal.  The Board 
finds the veteran's communication to be clear and unequivocal 
and that it effectively terminated the appeal from the 
January 2002 rating decision. 

However, on April 12, 2004, the RO received correspondence 
from the veteran's representative.  The correspondence, in 
part, stated "Notice of Disagreement - Notice of Intent to 
Appeal.  Issue: Proper rating for service-connected PTSD."  
It also read "Please consider this our formal NOD on the 
above issue..."  

The Board notes that the April 2004 notice of disagreement 
was filed within one year of the April 2003 rating decision.  
The notice of disagreement should therefore be considered 
timely with regard to that rating decision.  

The Board acknowledges that the veteran withdrew his appeal 
from the January 2002 rating decision by way of a May 2003 an 
appeal response form.  However, pursuant to 38 C.F.R. § 
20.204(c), withdrawal of an appeal does not preclude filing a 
new notice of disagreement and, after a statement of the case 
is issued, a new substantive appeal, as to any issue 
withdrawn, provided such filings would be timely under these 
rules if the appeal withdrawn had never been filed.  
 
The April 2004 notice of disagreement was too late to 
constitute a new notice of disagreement from the January 2002 
rating decision.  However, it was received within one year of 
notice of the April 2003 rating decision, and thus 
effectively constitutes a timely notice of disagreement from 
the April 2003 rating decision. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
certain notice and assistance to a claimant for VA benefits.  
See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  A discussion of compliance with VCAA is not 
necessary since there is no resulting prejudice to the 
veteran as a result of any VCAA deficiency in light of the 
Board's decision.  


ORDER

A timely notice of disagreement was received to initiate an 
appeal from the April 2003 rating decision.  The appeal is 
granted, subject to the following remand section of this 
decision. 


REMAND

The effect of the above decision is that VA now has pending 
before it a timely notice of disagreement from the April 2003 
rating decision.  However, an appeal as to the underlying 
rating has not been perfected or completed and that issue is 
therefore not in appellate status at this time.  The Board 
notes that the RO issued a May 2005 statement of the case 
that only addressed the issue of the timeliness of the 
veteran's appeal.  However, a statement of the case has not 
yet been issued regarding the merits of the claim for a 
higher rating.  Therefore, a remand for this action is 
required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
In order to place the rating issue in appellate status, it 
will be necessary for the veteran to complete an appeal by 
filing a timely substantive appeal in response to the 
statement of the case to be issued by the RO. 

Accordingly, the case is REMANDED for the following actions:

With regard to the issue of entitlement 
to assignment of a higher rating for 
PTSD, the RO should take appropriate 
action pursuant to 38 C.F.R. § 19.26, 
including issuance of a statement of the 
case, so that the veteran may have an 
opportunity to complete and appeal by 
filing a timely substantive appeal if he 
so desires.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


